Per Curiam.
The judgment of the Appellate Division is modified in accordance with our decision in City of Trenton v. Mercer County Bd. of Taxation, 66 N. J. 470, decided by us this day, in which we held that no basis had been shown for excluding E.H.A. financed sales as a class from a sales-ratio study in establishing a county equalization table for the apportionment of county taxes among the taxing districts of Mercer County.
We also held that once the sales price in an E.H.A. financed sale is shown to have been substantially distorted by extraordinary charges so that it does not reflect the true consideration for the property as between buyer and seller, no adjustment of the sales price should be attempted and the sale should be discarded and not used in the sales-ratio study *476at all. However, the county board would have the discretionary right to disregard relatively minor distortions resulting from E.H.A. financing and include such sales “as is” in the sales-ratio studies. We incorporate the City of Trenton holding into the instant case.
As modified, remanded.
For modification and remandment — Chief Justice Hughes, Justices Mountain, Sullivan, Pashman and Clieeobd and Judge Collestee — 6.
Opposed — -None.